          Case 1:19-cr-00808-VEC Document 224 Filed 06/15/21 Page 1 of 1
                                                                          USDC SDNY
                                                                          DOCUMENT
                                                                          ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                              DOC #:
SOUTHERN DISTRICT OF NEW YORK                                             DATE FILED: 6/15/2021
 ------------------------------------------------------------   X
 UNITED STATES OF AMERICA                                       :
                                                                :         19-CR-808 (VEC)
                                                                :
                 -against-                                      :             ORDER
                                                                :
                                                                :
 ISSIAGA SYLLA,                                                 :
                                                                :
                                          Defendant.            :
 ------------------------------------------------------------   X
VALERIE CAPRONI, United States District Judge:

        WHEREAS on June 15, 2021 the parties appeared for a change of plea hearing;

        WHEREAS at the June 15, 2021 hearing, Mr. Sylla entered a guilty plea;

        IT IS HEREBY ORDERED THAT: Defendant’s sentencing will be held in person on

September 30, 2021 at 11:00 a.m. in Courtroom 443. Sentencing submissions are due by

September 16, 2021.

        Members of the public may attend the hearing by dialing 888-363-4749 using the access

code 3121171 and the security code 0808. Any recording or retransmission of the hearing is

strictly prohibited.



SO ORDERED.
                                                                _________________________________
Date: June 15, 2021                                                   VALERIE CAPRONI
      New York, NY                                                  United States District Judge
